Citation Nr: 0904934	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1969, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2005, a statement of the case was issued in February 
2007, and a substantive appeal was received in May 2007.

The Veteran testified at a Board hearing in December 2008.  A 
transcript of that hearing is associated with the claims 
file.

The underlying claims in this appeal were denied by the RO in 
2002 rating decisions.  The Veteran did not appeal from those 
determinations.  As a general rule, an unappealed decision 
becomes final and can only be reexamined upon presentation of 
new and material evidence.  See generally 38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  However, in the present case 
additional relevant service treatment records were received 
by VA subsequent to the prior rating decisions.  Under such 
circumstances, VA is required to reexamine the claims without 
regard to the prior determinations.  38 C.F.R. § 3.156 
(2008).  

The issues of entitlement to service connection for skin 
rashes and for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




REMAND

As discussed above, the Veteran's service treatment records 
were only recently associated with the claims file in June 
2006.  These service treatment records from his earliest 
period of active duty service, which includes his service in 
Vietnam, contain potentially pertinent evidence of both in-
service skin symptomatology and in-service back injury.

VA examinations have been provided for the Veteran in this 
case with regard to both claims on appeal, most recently in 
April 2006.  Clearly, the examiners in April 2006 did not 
have the opportunity to review the potentially pertinent 
evidence in the Veteran's service treatment records which 
were not obtained until June 2006.

In particular, the Board observes that the April 2006 VA 
spinal examination report expressly presents a rationale for 
its etiology opinion which cites "I do not find any service 
treatment records indicating any injuries from Vietnam or 
during the 1990-91 active duty status."  Significantly, the 
newly obtained service treatment records from the Veteran's 
earlier period of service do expressly document a back 
injury.  Moreover, the Veteran has recently been established 
to have served in combat in Vietnam through corroborating 
evidence in a U.S. Armed Services Center for Unit Records 
Research (CURR) report developed in connection with the 
separate grant of service connection for PTSD; his credible 
December 2008  Board hearing testimony also indicated that he 
suffered a back injury during combat in Vietnam.  
Additionally, the Board observes that the Veteran's service 
treatment records from his more recent period of service also 
show another instance of treatment for back pain which was 
not expressly addressed by the April 2006 VA examination 
report's etiology analysis.

Thus, there are significant facts of record now concerning 
in-service back injury which have not been considered in any 
medical etiology opinion of record.  The Board believes that 
a new medical etiology opinion is necessary to determine 
whether the Veteran suffers from a current chronic back 
disability etiologically related to the in-service back 
injuries.

Also, the most recent VA examination concerning the Veteran's 
skin rash pathology also did not have the benefit of review 
of the service treatment records from the Veteran's earliest 
period of service, and those records contain potentially 
pertinent evidence of an in-service manifestation of a skin 
disability as discussed above.  Thus, the Board finds that 
the receipt of new potentially pertinent service treatment 
records requires that a new VA skin examination with etiology 
opinion be conducted with the benefit of review of the 
complete claims file including the new service treatment 
records.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current skin 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  If 
the Veteran does not report for an 
examination, the examiner should 
nevertheless review the claims file and 
offer a response to the questions below.  
After reviewing the claims file (and 
examining the Veteran, if possible), the 
examiner should respond to the following:

a)  Please report the medical diagnoses 
for any current disabilities manifesting 
in the Veteran's complaints of skin rash.
    
b)  For each current chronic disability 
so diagnosed, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability manifested during the 
Veteran's active duty service, or is 
otherwise etiologically linked to the 
Veteran's service (including exposure 
to herbicide agents).  In answering 
this question, please discuss any 
relevant service and post-service 
treatment records pertaining to the 
Veteran's skin.  In particular, please 
discuss the recently obtained service 
treatment records documenting an in-
service diagnosis of tinea cruris in 
June 1969.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current low back 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  If 
the Veteran does not report for an 
examination, the examiner should 
nevertheless review the claims file and 
offer a response to the questions below.  
After reviewing the claims file (and 
examining the Veteran, if possible), the 
examiner should respond to the following:

a)  Please report the medical diagnoses 
for any current disabilities manifesting 
in the Veteran's complaints of low back 
pain.
    
b)  For each current chronic disability 
so diagnosed, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability manifested during the 
Veteran's active duty service, or is 
otherwise etiologically linked to the 
Veteran's service.  The examiner should 
be advised that the Board accepts this 
combat-service Veteran's credible 
testimony to the extent that the 
Veteran describes the occurrence of a 
back injury in combat during his 
service in Vietnam.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records pertaining to the Veteran's 
back, as well as the Veteran's 
testimony regarding a combat-related 
back injury.  In particular, please 
discuss the recently obtained service 
treatment records documenting an in-
service back injury in November 1969, 
as well as service treatment records 
documenting treatment for back pain in 
May 1991.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis of 
the Veteran's claims with consideration of 
all of the evidence of record.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002) should be considered as applicable.  
If any claim remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

